       Case 2:18-cr-00292-DWA Document 116-1 Filed 11/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA
                                                        Criminal No. 18-292
                     v.

 ROBERT BOWERS


                          SUPPLEMENTAL PROTECTIVE ORDER

       For good cause appearing, and to adequately protect crime victims’ privacy interests in

graphic, sensitive materials, pursuant to the Court’s authority under Fed. R. Crim. P. 16(d) and 18

U.S.C. § 3771(a)(8), it is hereby ORDERED:

       1.      The provisions contained in the agreed-upon Protective Order issued by this Court

on November 5, 2018, remain in full force and effect;

       2.      The following additional provisions in the Supplemental Protective Order will

govern only those materials that have been designated and marked by the United States as the most

sensitive and graphic, including scene images that depict deceased victims, autopsy images of

deceased victims, and certain 911 calls from victims;

       3.      Sensitive, graphic discovery will be produced to defense counsel on two external

storage drives, one of which will be maintained by the Federal Public Defender in Pittsburgh,

Pennsylvania, and another which will be maintained by counsel for defendant, Judy Clarke, in San

Diego, California. The content on the external drives will not be further copied or saved to a

computer server or shared account;

       4.      Review of the sensitive, graphic discovery will be limited to counsel of record and,

if needed, investigators employed by the Federal Public Defender in Pittsburgh and court-

appointed experts;
        Case 2:18-cr-00292-DWA Document 116-1 Filed 11/08/19 Page 2 of 2



        5.        The defendant shall not have access to, or review, any sensitive, graphic discovery

unless or until items have been identified as trial exhibits and such review is necessary for trial

preparation. The defendant’s access and review shall be strictly limited to the items identified as

trial exhibits;

        6.        Nothing in the Supplemental Protective Order shall prevent any party from seeking

modification of this protective order or from objecting to discovery that it believes to be otherwise

improper. No party shall seek modification of this Supplemental Protective Order ex parte;

        7.        This Supplemental Protective Order does not constitute a ruling on the question of

whether any particular material is properly discoverable or admissible and does not constitute any

ruling on any potential objection to the discoverability of any material.


                                                IT IS SO ORDERED.



                                                Honorable Donetta Ambrose
                                                Senior United States District Judge



                                                Date
